 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GINA MEDINA CARRANZA,                               Case No. 1:19-cv-00031-SAB

12                  Plaintiff,                           ORDER DENYING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.                                          WITHOUT PREJUDICE AND REQUIRING
                                                         PLAINTIFF TO FILE LONG FORM
14   COMMISSIONER OF SOCIAL SECURITY,                    APPLICATION

15                  Defendant.                           (ECF No. 2)

16                                                       TWENTY-DAY DEADLINE

17

18          Gina Medina Carranza (“Plaintiff”) filed the complaint in this action on January 7, 2019,

19 challenging the denial of her application for disability benefits pursuant to the Social Security
20 Act.. (ECF No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an

21 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. In her application,

22 Plaintiff indicated that she receives no money from any source but is supported by her husband

23 who makes an average of $2,000.00 per month. Plaintiff’s application is insufficient for the

24 Court to determine that she is entitled to proceed in this action without prepayment of fees.

25          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

26 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is
27 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

28 full.


                                                     1
 1          Based upon the foregoing, it is HEREBY ORDERED that:

 2          1.      Plaintiff’s application to proceed in forma pauperis is DENIED without prejudice;

 3          2.      The Clerk of the Court is directed to forward an Application to Proceed in District

 4                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 5          3.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

 6                  $400.00 filing fee for this action, or (2) complete and file the enclosed

 7                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

 8                  Form) – AO 239; and

 9          4.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure

10                  to pay the filing fee and failure to comply with a court order.

11
     IT IS SO ORDERED.
12

13 Dated:        January 9, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
